UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 MOAMMAR BADAWI DOKHAN, et al.,
        Petitioners,
               v.                                             Civil Action No. 08-0987 (JDB)
 GEORGE W. BUSH, et al.,
        Respondents.


                                             ORDER

       Upon consideration of petitioners' consent motion for an extension of time, and the entire

record herein, it is hereby ORDERED that the motion is GRANTED. It is further ORDERED

as follows:

       1.     The parties shall file briefs, not to exceed ten pages, setting forth their respective

              definitions of "enemy combatant," including any legal argument in support

              thereof, by not later than February 9, 2009.

       2.     The government shall file unclassified factual returns by not later than February

              16, 2009.

       3.     The parties shall file any proposals to depart from the Case Management Order

              entered in Hamlily v. Bush, Civil Action No. 05-0763 (Order entered December

              22, 2008) by not later than February 23, 2009. The filing shall not exceed 10

              pages.

       4.     A status hearing is scheduled for February 26, 2009, at 2:00 p.m. in Courtroom 8.

              The Court intends to hold the status hearing on the public record to the extent

              practicable. If the parties believe that the discussion of classified information

              will, in their view, be necessary, they shall notify the Court in the filing due on
              February 23, 2009.

        SO ORDERED.




                                       /s/ John D. Bates
                                       JOHN D. BATES
                                   United States District Judge

Date:   January 9, 2009




                                   -2-